﻿Allow
me to convey to this Assembly the heartfelt greetings
of the Government and people of the Republic of
Vanuatu. I should like first of all to sincerely
congratulate you, Sir, on your assumption of the
Presidency of the fifty-eight session of the General
Assembly. You have assumed the Presidency at an
extremely difficult, unsettled and complex time. A
series of regrettable events have imperilled the political
and ideological authority which is the universal
foundation of the United Nations ability to work for the
maintenance of peace and security in the world. Given
the enormity of the challenges that now face us, my
delegation — and I personally — would like to
solemnly assure you of our support and full
cooperation.
The job of the Secretary-General is one of the
most difficult jobs, in particular when the very
founding principles of the Organization are being
compromised or simply discarded in favour of the
interest of some Members. The Government of Vanuatu
admires the outstanding authority and clear-sightedness
as well as the diplomatic qualities of Mr. Kofi Annan,
the Secretary-General of the United Nations. His
wisdom and his persistence have enabled Member
States to step up their efforts to make the work of the
United Nations more effective and better adapted to the
maintenance of peace throughout the world, while
keeping the focus on development priorities such as, in
particular, the small economies of island States such as
Vanuatu.
Quite frankly, we are participating in this meeting
somewhat confused about the future of our
Organization, since a minority of Powers are
influencing the system to advance their own interests
and to the detriment of the principles and mandates
which are the prerogatives of the United Nations. The
United Nations mission, inter alia, is to work for
peaceful coexistence among peoples and nations. But
the United Nations is being thwarted because of the
unilateral initiatives of certain Powers. This is the
responsibility of its Members, and this situation has to
be addressed in order to restore the central role of the
United Nations in conflict settlement.
We cannot conceive of any unilateral action in the
future without the risk of paralysing the Organization
itself. The decline of order and justice and the various
conflicts that are occurring throughout the world are
particularly disquieting. If the international system
continues to be influenced by certain Powers, the
future will remain uncertain, notwithstanding the
individual efforts made by Member States and despite
the countless resolutions adopted by this Assembly.
In recent years, the international geopolitical
environment has been dramatically shaken.
Irresponsible actions have unleashed much hatred and
4

bitterness, which jeopardizes world peace and
harmony. The fundamental principles that justified the
existence of the United Nations are now being called
into question and we are duty-bound explicitly and
clearly to redefine the new objectives and to strengthen
the founding principles of the United Nations.
Many tragic events have occurred and countless
innocent lives have been destroyed. These are the facts
of the world today. I would like to take this opportunity
to pay tribute to the members of the Secretariat who
tragically lost their lives in the line of duty and to
convey condolences to the United Nations Secretariat
as well as to the families of the victims of that brutal
and horrendous act. That barbaric and inhuman act of
violence saddens us all. I join with previous speakers
in condemning that brutal act.
Unfortunately, some of us have contributed to the
current situation. A brief overview of past events
definitely shows that various world conflicts, wars,
famines, droughts, epidemics, poverty and
environmental degradation are on the increase. Many
developing countries are facing a variety of
development difficulties, such as the increase in
unemployment that contributes to the degradation of
societies. In many cases, the destruction of social and
cultural progress, caused by globalization and
modernization, has increased feelings of hatred and
bitterness. The main outlines for future development
have been mapped out but the success of the
implementation of this remains dependant on political
will, particularly the financial commitments of the
industrialized countries. However, I am still optimistic
and I trust in your wisdom, Mr. President, to guide us
to a better future.
While counter-terrorism and normalization in
some countries are on the agenda, we should not divert
our attention from the development issues that can
undermine the future of developing countries.
Considerable resources will be devoted to security
questions, when only a tiny share of this amount would
be enough to meet the needs of the developing
countries.
The environment is another area of concern. We
support previous statements by representatives of the
island States of the Pacific, and we continue to
encourage countries that have not yet done so to ratify
the Kyoto Protocol as soon as possible.
How can we explain to our peoples that certain
international obligations are priorities only for the
small States, whereas the super-Powers seem hardly to
be concerned about them, or are even hostile to them,
and yet do not hesitate to impose a series of conditions
which contribute to the underdevelopment of small
States and which we could describe as political and
economic interference?
The unilateral imposition and maintenance of the
ban on the sale of products containing kava in Europe
is an example of this discriminatory attitude. The
European countries involved do not seem to take
account of the scientific studies establishing the
absence of any link between kava and kidney disease, a
link suggested by the health authorities of some
European countries.
The threat of economic sanctions by the
Organisation for Economic Cooperation and
Development (OECD) against tax havens in the
Pacific, while excepting European jurisdictions, leaves
no alternative than to accept the conditions imposed
without any consideration of the economies concerned.
Since our acceptance in principle of the OECD
conditions we have received no indication from that
organization of any quid pro quo that it can provide in
the case of economic loss.
Despite the opposition of the Pacific region to the
transportation of nuclear waste in the waters of our
region, certain Powers show a complete lack of respect
for the sovereignty of the small islands States of the
Pacific. It is not only a question of the environment and
of protecting our natural resources against any disaster;
it is much more a question of ethics. In other words, we
regret the complete lack of respect for the small island
States of the Pacific as fully fledged members of the
international community.
It is generally recognized today that trade is the
engine of development. However, like other countries
of similar size, Vanuatu is facing certain tariff and non-
tariff restrictions which are causing our agricultural
products to be inaccessible to, in particular, markets
that are often described as free.
Bringing national laws into line with international
conventions carries costs that are often
disproportionate for the small countries. In almost all
cases, national resource constraints, financial as well as
technical, are ignored, whereas they must be taken into
5

account for the success of any programme of action
resulting from international commitments.
We must not lose sight of the basic principle of
the right to self-determination. We reiterate that the
credibility of the United Nations rests on following up
the implementation of any reform aimed at recognizing
the right of peoples to self-determination, in the
context of respect for others and for the United Nations
Charter. We therefore applaud the efforts by the
Government of Indonesia to open and maintain
dialogue with the various social and minority
constituents, as well as those in West Papua, in respect
for human rights and freedom of expression.
We welcome the positive role and efforts of
Australia and New Zealand, after an unprecedented
decision by the countries of the region, to restore and
maintain order, security and peace in the region, and in
particular in the Solomon Islands.
We applaud the French President, Mr. Jacques
Chirac, for having initiated a summit meeting of heads
of State and Government of the South Pacific region,
held last July, in order to strengthen our cooperation.
I trust in your wisdom, Mr. President, to make
sure that all the theories expounded in the Assembly
are followed by concrete, practical action. We have a
duty to work collectively through the multilateral
institutions to help resolve and overcome the
difficulties and challenges that face us. In order to do
that, we need to constantly review the very structure of
the United Nations. The various unilateral initiatives
have highlighted the limits of the current structure
which have caused a weakening of the multilateral
approach. Many super-Powers are unwilling to share
even a part of their authority within the United Nations
and seem to prefer the status quo. The principles of
democratization and transparency advocated by most
Members must be taken into account in the
reorganization and in the Organization’s decision-
making process.
My delegation supports changing the permanent
membership of the Security Council to include Japan
and a representative of the African continent, of the
Middle East and of the Alliance of Small Island States.
This reform would give the Organization greater
transparency, restore confidence in it and improve
international cooperation. My delegation strongly
supports the proposals made, and in particular the
nomination of a group of leaders representing the
various regions and the main categories of economies
in order to launch this important proposal. This long
awaited review will finally come about.
We need to take this great opportunity to renew
and strengthen the United Nations in order to give it
the qualities it needs to meet the challenges of our
time. Strengthening the cohesion and unity of our great
community of nations will be a daunting challenge, one
which we are prepared to meet, while offering our
complete and unconditional support.
We have aired our concerns in order to stress the
injustices and contradictions in the current situation,
but we assure the Organization of our support and our
commitment to seeing the Organization revitalized,
capable of meeting the aspirations of all its Members,
whether large or small, rich or poor, strong or weak.
The contradictions of principle, mounting
terrorism, human suffering, and the emergence of
conflicts in regions that are normally peaceful,
combined with the injustices of globalization, are all
ingredients for a future catastrophe.
In conclusion, my delegation remains convinced
that only a reinvigorated United Nations can contribute
in a lasting manner to world peace and security.



